Order filed May 22, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00316-CR
                                 ____________

                    WILLIAM ERRON DUNLAP, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1366222


                                      ORDER
      Appellant is represented by retained counsel, Tucker Graves. No reporter’s
record has been filed in this case. B.J. Orsack, the official court reporter, informed
this court that appellant had not made payment arrangements for the reporter’s
record. On April 29, 2014, the clerk of this court notified appellant that we would
consider and decide those issues that do not require a reporter’s record unless
appellant, within 15 days of notice, provided this court with proof of payment for
the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
          Accordingly, we issue the following order:

          Appellant’s retained counsel, Tucker Graves, is ordered to file a brief in
this appeal without the benefit of the reporter’s record on or before June 23, 2014.
If Tucker Graves does not timely file the brief as ordered, the court will order the
trial court to conduct a hearing to determine the reason for the failure to file the
brief, including consideration of the imposition of sanctions or other appropriate
relief.




                                     PER CURIAM




                                            2